Johnston, C. J.
(dissenting) : The pharmacy act was passed for the protection of the health and lives of the people, and to accomplish this purpose the legislature provided that only experienced persons registered as pharmacists may sell medicines or poisons. Such drugs can not be sold by unauthorized persons in any kind of a store. The object of the legislature was not to classify and regulate the conduct of.stores, but it was to regulate the means and methods of selling, compounding or dispensing medicines or poisons. In speaking of the prohibited stores the legislature manifestly referred to any places in which medicines and poisons are sold at retail by unregistered pharmacists. It is hardly within reason that the legislature intended to prohibit the sale of medicines and poisons by unauthorized persons in a regular pharmacy and to permit the sale of such drugs by ignorant and unskilled persons in ten-cent stores or in a grocery.
To my mind, the term “medicine” as used, in the act fairly embraces hydrogen peroxide. By the testimony of .physicians and chemists it was shown that it is a medicine which is prescribed by physicians for the treatment of diseases. While it is used for some other purposes, physicians testified that ninety per cent of this drug is used as a medicine and that it is so treated by medical authorities. The professor of pharmacy *871and chemistry in the University of Kansas testified that “it is used and recognized by medical men and chemists as a remedial agent like other medicines; that it is carried by drug stores generally; that in his opinion the article in form as prescribed by the standard fixed for it by the U. S. Pharmacopoeia is a medicine.”
It is in testimony that it is more than a preventative or detergent, as it is frequently prescribed and used as a curative agency. The testimony in the case shows that the primary and principal use of the drug is medicinal; it is so regarded by the State Board of Pharmacy and in popular understanding it is regarded as a medicine. On this testimony the trial court held it to be a medicine and that, therefore, it could only be sold by registered pharmacists.
It is competent for the legislature to restrict and regulate the sale of domestic remedies as well as those containing poisons, and I find nothing in the act indicating that the legislature intended to except domestic remedies, however common their use, from the operation of the act. On the contrary, there is a provision in section 11 of the act which, in terms, regulates the sale of domestic remedies and medicines in rural districts, thus showing that such remedies' were within the contemplation of the legislature. Again, the testimony shows that hydrogen peroxide contains an acid and that in some cheap and impure forms there is danger in its use, especially if applied to mucous surfaces, so that there are good reasons for requiring that it shall be handled by trained pharmacists. In the recent case of the State Board of Pharmacy v. Matthews, 197 N. Y. 353, 90 N. E. 966, the court of appeals sustained a pharmacy act and held that such common remedies as spirits of camphor and tinctures of arnica and iodine were medicines, and that a provision forbidding the sale of such remedies by any one other than licensed pharmacists was a valid exercise of the *872police power. It was held that there were good reasons why that regulation should be extended so as to embrace what are known as harmless household remedies, such as may be harmless if properly pre-' pared and which might be injurious to the public health if impure articles of that character were compounded or sold. In deciding the case it was said:
“It is obvious that the same precautionary regulations may not be required in respect to the sale of medicines which are harmless if pure and properly used, as would be appropriate in respect to the sale of poisonous substances; but I can see no reason why if the police power embraces the regulation of the sale of medicines of a dangerous character it may not also, legitimately be extended over the sale of medicines generally, if only in order to insure their purity.” (p. 356.)
The supreme court of Wisconsin sustained a statute requiring the sale of drugs and medicines by registered pharmacists, and the act related not merely to the sale of poisons but to the sale of drugs and medicines, including harmless medicines in common use as well as those oh a dangerous character. (The State v. Heinemann, 80 Wis. 253, 49 N. W. 818, 27 Am. St. Rep. 34.)
(See, also, State v. Forcier, 65 N. H. 42, 17 Atl. 577; State v. Miller, 54 Ore. 381, 103 Pac. 519; State v. Hamlett, 212 Mo. 80, 110 S. W. 1082; State v. Hovorka, 100 Minn. 249, 110 N. W. 870, 8 L. R. A., n. s., 1272; People v. Moorman, 86 Mich. 433, 49 N. W. 263; People v. Abraham, 16 N. Y. Supr. Ct., App. Div., 58, 44 N. Y. Supp. 1077; State Board of Pharmacy v. Bellinger, 138 N. Y. Supr. Ct., App. Div., 12, 122 N. Y. Supp. 651; 10 A. & E. Encycl. of L. 266.)
In my opinion the legislature intended to regulate the sale of medicines like hydrogen peroxide and to require them to be sold under the supervision of a registered pharmacist.